701 S.E.2d 675 (2010)
STATE of North Carolina
v.
Christopher Diante WALKER.
No. 223P10.
Supreme Court of North Carolina.
August 26, 2010.
Kay Linn Miller Hobart, Special Deputy Attorney General, for State of North Carolina.
Christopher Diante Walker, pro se.

ORDER
Upon consideration of the petition filed on the 27th of May 2010 by Defendant in this matter for Writ of Certiorari and/or any other available relief pursuant to the all writs act, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."